UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report(Date of earliest event reported): December 13, 2011 LUFKIN INDUSTRIES, INC. (Exact name of registrant as specified in its charter) TEXAS 000-02612 75-0404410 (State or other jurisdiction (Commission (I.R.S. Employer Of incorporation) File Number) Identification No.) , LUFKIN, TEXAS (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (936) 634-2211 NOT APPLICABLE (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On December 13, 2011, Lufkin Industries, Inc. (“Lufkin”) entered into a settlement agreement with respect to the outstanding legal claims related to the May 1997 class action complaint filed against Lufkin in the U.S. District Court for the Eastern District of Texas.Pursuant to the agreement, Lufkin will pay aggregate attorney’s fees of approximately $2.7 million, which amount shall cover all fees of plaintiff’s counsel in respect of work performed prior to entry of the District Court’s final judgment on January 15, 2010, work performed since January 15, 2010, and all future work performed in connection with the action.As previously disclosed, Lufkin has recorded provisions in the amount of approximately $900,000 for work performed by plaintiffs’ counsel since January 15, 2010.As a result, the settlement will result in a net pre-tax impact to Lufkin of approximately $1.8 million in the fourth quarter of 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. LUFKIN INDUSTRIES, INC By /s/ Christopher L. Boone Christopher L. Boone Vice President/Treasurer/Chief Financial Officer (Principal Financial and Accounting Officer) Date:December 19, 2011
